Dissenting Opinion.
Fenner, J.
The motion by the administrator of W. A. Gage dis*1016closes, on its face, that Gage was dead at the time when the judgment was rendered and at the time when the appeal was taken in his individual name.
There is, therefore, no judgment against him and no appeal taken, by him.
On the motion of a party, against whom no judgment has been rendered, and who is not before us, as appellant or in any capacity, we have no authority, in my opinion, to annul a judgment having no force or effect except between other parties, properly before us as appellants and appellees, and none of whom have applied for any such relief.
Though, on other grounds, I think the relief asked should not be granted, the above alone is a sufficient ground for denying the motion.